724 S.E.2d 925 (2012)
BROUGHTON
v.
BROUGHTON.
No. 202P12-1.
Supreme Court of North Carolina.
May 4, 2012.
Celeste G. Broughton, for Broughton, Celeste G.
Rosbon D.B. Whedbee, Winston-Salem, for Broughton, Celeste G.
W. Sidney Aldridge, Raleigh, for Broughton, Robert B.
John N. McClain, Jr., Raleigh, for Broughton, Robert B.
The following order has been entered on the motion filed on the 4th of May 2012 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 4th of May 2012."